department of the treasury internal_revenue_service washington d c q tax_exempt_and_government_entities_division feb uniform issue list tt cpr ts legend trust a child b individual e individual c city d bank n bank p decedent j decedent p ira x state k page age f age g age h date date date date date date date date dear this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request rulings under sec_401 of the internal_revenue_code the code’ _ is a_trust established under the last will and testament of decedent p dated trust a date the will trust a is the named beneficiary of an individual_retirement_account ira x established by decedent p on or about date by entering into the bank n individual retirement trust account agreement the bank n ira agreement and the individual retirement adoption_agreement with bank n through a series of bank mergers the trust operations of bank n ultimately merged with bank p on or about date as a result of the merger bank p is currently the trustee for both trust a and ira x it is represented that trust a is a valid see-through trust under sec_1_401_a_9_-4 qé a-5 of the income_tax regulations regulations and that beneficiaries of trust a with respect to trust a’s interest in ira x may be treated as designated beneficiaries because the following requirements are met trust a is valid under the laws of state k trust a became irrevocable upon the death of the ira owner the beneficiaries of trust a who are beneficiaries with respect to trust a’s interest in ira x page are identifiable within the meaning of sec_1_401_a_9_-4 q a-5 a of the regulations from the trust instrument and the documentation described in sec_1_401_a_9_-4 q a-6 of the regulations has been timely provided to the custodian decedent p died in city d on date at age f decedent p’s husband decedent j predeceased her on date decedent p is survived by her only child child b who was born on date her mother individual e who was born on date and her brother individual c who was born on date as of the date of decedent p’s death child b was age g and individual e was age h decedent p’s will was modified by four codicils the first codicil was revoked by the second codicil which appoints new guardians for decedent p’s minor children in the event decedent p’s husband predeceases her the third codicil provides for a new definition for the term education as it is used in the will the fourth codicil appoints new co-executors and provided for a specific_bequest item fourth of the will provides that if decedent p’s husband decedent j fails to survive her by thirty days decedent p devises and bequeaths all her property in trust to bank n as trustee to be held for the benefit of her children pursuant to certain terms and conditions item fourth paragraph a of the will provides that the entire trust ie trust a is to be administered as one trust until one of decedent p’s children attains the age of twenty-one at which time the child will be entitled to receive his or her share of trust a as follows i one-quarter of the principal and any accumulated income at age twenty-one ii one-third of the remaining principal and any accumulated income at age twenty-five iii one-half of the remaining principal and any accumulated income at age thirty and iv the remaining balance of the principal and accumulated income at age thirty-five item fourth paragraph a of the will provides that so long as any of decedent p’s children are under age eighteen the trustee will have the discretion to distribute the net_income of trust a to or for the benefit of any or all of decedent p’s children for their support welfare maintenance and education in addition the trustee may invade the principal of trust a in the event the net_income of trust a insufficient to provide adequate maintenance support welfare or education for any of decedent p’s children is item fourth paragraph a of the will provides in the event that one of decedent p’s children predeceases her or dies before the termination of trust a the interest of such child passes to the child’s surviving issue if the deceased child dies without issue then his or her interest in trust a ceases page item fourth paragraph b of the will provides that trust a will terminate when all of decedent p's children have attained the age thirty-five at that time the balance of trust a will be distributed to decedent p’s then living children equally and the share of a deceased child will be distributed to the issue of the deceased child per stirpes except for the beneficiaries who are identified in item fourth paragraph a of the will the will does not provide for additional contingent beneficiaries for trust a pursuant to sec_3_4 of the bank n ira agreement decedent p named child b as the primary beneficiary of ira x as of the establishment date of ira x on or about date decedent p filed a written beneficiary designation form which revoked the prior designation of child b and named the trust created under the will dated date bank n trustee trust a as the primary beneficiary of ira x in addition the bank n ira agreement appoints bank n as the trustee of ira x based on the facts and representations you request the following rulings that trust a the named beneficiary of ira x is a see-through trust within the meaning of sec_1_401_a_9_-4 q a-5 of the regulations thus the beneficiaries of trust a are the designated beneficiaries of ira x for purposes of sec_401 of the code that child b as the beneficiary of trust a is the only designated_beneficiary of ira x thus child b’s life expectancy will be used to determine the applicable distribution period under sec_401 of the code code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 ii provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the 5-year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary page such portion will be distributed beginning not later than year after the date of the deceased's death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder code sec_408 provides the rules governing iras code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_1_401_a_9_-3 q a-3 a of the regulations provides in general that with respect to the life expectancy exception to the 5-year rule described in sec_401 of the code and in a-1 distributions are required to begin to a non- spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee's ira holder's surviving_spouse sec_1_401_a_9_-3 q a-4 a of the regulations provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-4 q a-1 of the regulations provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee's benefit contingent on the employee's death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also is designated as a beneficiary under the plan page sec_1_401_a_9_-4 q a-3 of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as a_trust or the employee's estate may not be a designated_beneficiary however sec_1_401_a_9_-4 q a-5 of the regulations provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-4 of the regulations provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 q a-5 c of the regulations provides in relevant part that the separate_account rules of a-2 of sec_1_401_a_9_-8 are not available to trust beneficiaries with respect to the trust's interest in the employee's ira holder's benefit sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 q a-5 c of the regulations provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death page z01320u021 sec_1_401_a_9_-5 q a-7 a of the regulations provides in relevant part that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-5 q a-7 c of the regulations provides in relevant part that a person who has any right including a contingent right to an employee's benefit beyond being a mere potential successor in the interest of one of the employee's beneficiaries upon that beneficiary's death must be considered for purposes of determining who if anyone is the employee's designated_beneficiary q a-7 c provides an example pursuant to which a principal remainderman of an income_beneficiary of an employee's interest must be considered for purposes of determining who if anyone is the employee's designated_beneficiary sec_1_401_a_9_-8 q a-2 a of the regulations provides that if an employee's benefit in a defined_contribution_plan is divided into separate_accounts in accordance with the conditions contained therein distributions from the separate_account may be based on the life expectancy of the beneficiary of the separate_account without regard to the life expectancies of the beneficiaries of other separate_accounts sec_1_401_a_9_-9 q a-1 of the regulations sets forth the single life table to be used to determine the life expectancy of an individual with respect to your ruling requests it is represented that as of decedent p’s date of death decedent p had not attained the age of thus ira x was not required to begin distribution of decedent p’s benefits pursuant to sec_401c of the code since decedent p died before the distribution of the benefits began either the 5-year rule or the life_expectancy_rule applies to determine the period for the distribution of the benefits the ira x agreement does not specify whether the 5-year rule or the life_expectancy_rule applies to determine the period for the distribution of benefits under sec_1_401_a_9_-4 of the regulations if the governing instrument does not specify whether to apply the 5-year rule or the life_expectancy_rule then the distributions of the benefits are required to be made in accordance with the life_expectancy_rule where a designated_beneficiary exists 5-year rule applies if however there is no designated_beneficiary then the under sec_1_401_a_9_-4 q a-1 of the regulations a designated_beneficiary is an individual designated as a beneficiary under the governing instrument either by the terms of that instrument or if the governing instrument so provides by an affirmative election specifying the beneficiary in the instant case decedent p designated trust a as the beneficiary of ira x in accordance with sec_3_4 of the ira x agreement page under sec_1_401_a_9_-4 q a-3 of the regulations a_trust cannot be a designated_beneficiary however under the special trust rule the beneficiaries of the trust and not the trust itself may be treated as the designated beneficiaries of the governing instrument if certain requirements are met a_trust will be treated as a see-through trust within the meaning of sec_1 a - q a-5 of the regulations if irrevocable or by its terms will become irrevocable upon the death of the employee iii the beneficiaries of the trust are identifiable within the meaning of sec_1 a -4 q a-1 of the regulations from the trust instrument and iv relevant documentation has been timely provided to the plan_administrator i the trust is valid under state law ii the trust is in the instant case it is represented that trust a is valid under the laws of state k trust a became irrevocable upon the death of decedent p the beneficiaries of trust a who are beneficiaries with respect to trust a's interest in ira x are identifiable within the meaning of sec_1_401_a_9_-4 q a-5 a of the regulations from the trust a instrument and the documentation described in sec_1_401_a_9_-4 q a- of the regulations has been timely provided to the custodian of ira x accordingly we rule that trust a constitutes a valid see-through trust with respect to ira x and the beneficiaries of trust a are the designated beneficiaries of ira x for purposes of sec_401 of the code since trust a constitutes a valid see-through trust it is necessary to determine who if anyone is the designated_beneficiary of ira x within the meaning of sec_401 a and a of the code in accordance with sec_1_401_a_9_-5 q a-7 a of the regulations the trust_beneficiary with the shortest life expectancy will be the designated_beneficiary with respect to ira x sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan sec_1_401_a_9_-4 q a-5 of the regulations provides that provides that where a_trust is named as the beneficiary of an employee under a plan the beneficiaries of a_trust with respect to the trust's interest in an empioyee's benefit will be treated as having been designated as beneficiaries of the employee under the plan if certain requirements are met in this case it has been represented that the requirements of sec_1 a q a- of the regulations have been met in addition the identity of each person entitled to receive any portion ira x within trust a upon the death of decedent p is determinable by perusing the provisions of trust a tem fourth paragraph a of the will names decedent p's children as beneficiaries of trust a although decedent p is survived by her only child child b her mother individual e and her brother individual c the will does not provide for additional contingent beneficiaries for trust a child b is the only child of decedent p and therefore child b is the only beneficiary of trust a's interest in page ira x accordingly we conclude that child b is the designated_beneficiary with respect to ira x and that child b’s life expectancy will be used to determine the applicable distribution period under sec_401 of the code this ruling letter is based on the assumption that ira x meets the requirements of code sec_408 of the code at all times relevant thereto and that trust a is valid under the laws of state k a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact correspondence to se t ep ra t3 please address all sincerely yours oe oo otu r laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
